Citation Nr: 1412305	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for depressive disorder, evaluated as 30 percent disabling prior to April 9, 2012, and 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to March 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 30 percent disability evaluation for depressive disorder.  

In March 2012, the Board remanded this matter for further development which has been completed and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a December 2012 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for depressive disorder to 50 percent effective April 9, 2012.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

During the entire period on appeal, the Veteran's depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as  panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood has not been shown.  


CONCLUSIONS OF LAW

1.  Prior to April 9, 2012, the criteria for a 50 percent evaluation, but not higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9434 (2013).   

2.  Beginning April 9, 2012, the criteria for an evaluation in excess of 50 percent for depressive disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9434 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Stegall Concerns

As noted above, the Board remanded this matter in March 2012.  The Board instructed the AMC to obtain records from the Social Security Administration (SSA) and outstanding VA treatment records dated from August 2008, provide the Veteran an updated examination to determine the current severity of his depressive disorder, and to readjudicate the claim.  Subsequently, records from SSA and outstanding VA treatment records were associated with the Veteran's claims folder, he was afforded an examination in April 2012, and his claim was readjudicated in a December 2012 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in May 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating for depressive disorder, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The May 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

The Veteran was provided VA examinations throughout the appeal period, most recently in April 2012.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient evidence to adjudicate the Veteran's claim.  Furthermore, neither the Veteran nor his representative has stated, nor is there evidence indicating, that there has been a material change in the severity of his depressive disorder since he was examined in April 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran declined to present testimony before a Veterans Law Judge. Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his depressive disorder is more disabling than contemplated by the current 30 percent evaluation prior to April 9, 2012, and 50 percent evaluation thereafter. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an increased rating for his service-connected depressive disorder, which is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Diagnostic Code 9434 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (major depressive disorder).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2013).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A December 2005 letter from the Veteran's VA psychiatrist noted that he had feelings of depression, sleep disturbance, decreased interest in activities, poor energy, and poor concentration.  She also noted a GAF score of 42.  

An October 2006 VA treatment record showed that the Veteran was cooperative, talkative, and pleasant.  His mood was euthymic, and affect was appropriate and reactive.  Thoughts were linear and goal-directed, and he maintained appropriate eye contact; there was no evidence of thought disorder, psychosis, or suicidal or homicidal ideation.  He was not a danger to himself or others. 

In November 2006, a VA treatment record noted that the Veteran exhibited good grooming and had fair to poor eye contact.  His speech was soft-spoken, with regular rate and rhythm, normal latency and tone.  His mood was constant depression, and affect was constricted to reactive.  As to thought content, he denied suicidal and homicidal ideation.  In the past, he had visual hallucinations but no auditory hallucinations.  The Veteran's thought process was logical and goal-directed, insight was fair, judgment was intact, and orientation was grossly intact.  A GAF score of 45 was assigned.  

A November 2006 letter from a VA psychiatrist noted that the Veteran exhibited depression, sleep disturbance, decreased interest in activities, and poor energy and concentration.  He was restricted in his activities due to his physical pain.  His current GAF score was 45.  

A March 2007 report from Goldsboro Psychiatric Clinic showed that the Veteran did not have nightmares or awake from panic.  He had flashbacks one to time times a month, and panic attacks one to two times a week lasting two to three times.  He slept eight hours.  He had night sweats five to six times a week.  He did not startle or have intrusive thoughts but he was hypervigilant and could not have someone behind him.  He did not socialize with family.  The Veteran's memory was room to room.  He misplaced things two to three times a week, forgot what was told to him, and could not read.  Additionally, he was always angry out of the blue, depressed, and could verbally describe his trauma in images and words.  75 percent of the time, he was agitated, angry, and felt helpless.  50 percent of the time, he was sad out of the blue and had jumping thoughts.  25 percent of the time, he felt hopeless, social, found it easy to learn new things, and had mood swings, worry, racing thoughts, and crying spells.  He never felt fear out of the blue, or had energy or interest level.  As to hallucinations, he heard his name one time a week or less; cars drive up, footsteps/noise in the house, and shadows moving daily; but he never saw animals.  A GAF score of 35 was assigned.   

A March 2007 letter from Goldsboro Psychiatric Clinic reflected that the Veteran had flashbacks one to two times a month, had panic attacks one to two times a week lasting two to three minutes, slept eight hours a night, was hypervigilant and could not tolerate anyone behind him.  He preferred to remain socially isolated and rarely socialized.  His recent memory was moderately impaired and his working memory was 75 percent impaired.  Also, the Veteran's anger, sadness, and fear came about without knowledge 50 percent of the time demonstrating dysfunctional prefrontal cortex.  He heard his name being called once a week, heard vehicles driving to his home two to five times a week, heard noises in his home two to five times a week, saw shadow moving out of the corner of his eyes two to five times a week.  He was depressed 100 percent of the time accompanied with no energy and little interest in things.  He also endured crying spells 25 percent of the time and angered and agitated easily.  He felt helpless and suicidal at times.  The clinician indicated that the Veteran was moderately compromised in his ability to sustain social relationships but unable to sustain work relationships, and was considerately permanently and totally disabled and unemployable.  A diagnosis of chronic major depression was noted and a GAF score of 35 was assigned. 

On VA examination in June 2007, the examiner observed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity and speech were unremarkable, attitude was cooperative and attentive, affect was constricted, attention was easily distracted (able to do serial 7s but not able to spell a word forward and backward), and thought process and thought content were unremarkable.  The Veteran indicated that he was always in a bad mood.  Although he did not have delusions, he was mildly paranoid/suspicious and did not trust easily.  He felt guilty about his physical and functional deficits and limitations.  With regard to judgment, he understood the outcome of his behavior; and as to insight, he understood that he had a problem.  The Veteran experienced sleep impairment as he awakened frequently.  There were no hallucinations and he did not exhibit inappropriate behavior.  He was not able to interpret proverbs appropriately, he had obsessive/ritualistic behavior, and he had panic attacks two to three times a week and got sweaty and nervous at night without shortness of breath.  While he did not have homicidal thoughts, he did have suicidal thoughts (he had ideation without intent or plan on occasion).  He had good impulse control without episodes of violence.  Recent and immediate memory were both mildly impaired, and recent memory was moderately impaired.  He was not able to maintain minimal personal hygiene.  Additionally, he had problems with activities of daily living:  severe problems with house chores, shopping, engaging in sports/exercise, and other recreational activity; moderate problems with traveling and driving; and no problems with toileting, grooming, self-feeding, bathing, and dressing/undressing.   

There was not total occupational and social impairment due to a mental disorder, there were not deficiencies in judgment, thinking, or work but there were deficiencies in family relations and mood.  There was reduced reliability and productivity, such as decreased socialization and leisure activity related to depression.  The Veteran's inability to work was due to his back disorder and not his depression.  A diagnosis of major depression was noted; and a GAF score of 48 was assigned covering the past two years due to suicidal ideation and social isolation.  

VA treatment records dated in April 2007 and July 2007 VA record noted that the Veteran exhibited good grooming but had fair to poor eye contact in April 2007 and poor eye contact in July 2007.  His speech was soft-spoken, with regular rate and rhythm, normal latency and tone.  His affect was irritable and constricted.  As to thought content, he admitted to having suicidal ideation when pain was worse but denied any intent to harm himself as thoughts of his family prevented him from harming himself.  He denied homicidal ideation but did have impulsive thoughts of harming others when he was upset but did not act on them.  In the past, he had visual hallucinations.  The Veteran's thought process was logical and goal-directed, insight was fair, judgment was intact, and orientation was grossly intact.  A GAF score of 45 was assigned.  

A July 2007 report from Goldsboro Psychiatric Clinic showed that the Veteran awoke in panic lasting 10 to 15 minutes, experienced panic attacks two to three times a week lasting five to ten minutes, slept eight hours a night and awoke two to three times a night, and had night sweats two to three times a week.  Also, he startled, was hypervigilant, could not have people behind him, and had intrusive thoughts.  The Veteran rarely socialized with friends or family.  His memory was room to room.  He misplaced things, forgot what was told to him, and could not read.  His symptoms included always being angry out of the blue, sadness out of the blue (90 percent of the time), fear out of the blue, depression, agitation, and anger (90 percent of the time).  50 percent of the time, he had mood swings, worry, and jumping thoughts.  25 percent of time he had feelings of helplessness and hopelessness, was suicidal, and had racing thoughts and crying spells.  He had no energy or interest, and did not find it easy to learn new things.  As to hallucinations, he heard his name and car drive up as much as five times a week, footsteps/noise in house daily, shadows moving daily, but he never saw animals.  It was noted that the Veteran was angry all the time. 
A July 2007 letter from Goldsboro Psychiatric Clinic noted the Veteran's diagnosis of chronic major depression with a GAF score of 35.  The clinician noted that the Veteran awoke in a panic and sweat lasting from 10 to 15 minutes, had panic attacks two to three times a week lasting five to ten minutes and averaged eight hours of sleep a night.  He had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind time.  He socialized infrequently with family and individual friends.  The Veteran's recent memory was moderately impaired; he could not remember what he read.  His working memory was 100 percent impaired.  Additionally, anger, sadness, and fear came about without his knowledge 100 percent of the time demonstrating prefrontal cortex dysfunction.  He heard his name and cars drive up to his house two to five times per week, and heard noises in the house and saw shadows moving out of the corner of his eyes daily.  These hallucinations and illusions occurred when no one or nothing was present.  He was depressed 100 percent of the time with no energy and little interest in things.  He had crying spells 25 percent of the time and angered and agitated easily.  At times, he felt helpless and suicidal.  The clinician concluded that the Veteran was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships, and was considered presently and totally disabled and unemployable.  

An October 2007 report from Goldsboro Psychiatric Clinic showed that the Veteran awoke in panic 15-20 minutes, experienced flashbacks one to two times a week, did not have panic attacks, slept 12 hours a night and awoke two to three times a night, and had night sweats two to three times a week.  Also, he startled, was hypervigilant, could not have people behind him, and had intrusive thoughts.  The Veteran did not socialize with friends or family.  His memory was worse; room to room.  He misplaced things, forgot what was told to him, and could not read.  His symptoms included always being angry out of the blue, depressed, agitated, angry, feeling helpless and hopeless, and having mood swings. 75 percent of the time he was sad out of the blue, had fear out of the blue, was suicidal, worried, had racing thoughts, jumping thoughts, and crying spells.  He never experienced energy level; interest level; could never verbally describe trauma in pictures, words, or both; and never found it easy to learn new things.  As to hallucinations, he heard his name up to five times a week, car driving up daily, footsteps/noise in house up to five times a week, shadows moving daily, but he never saw animals.  It was noted that the Veteran felt "pissed off at the system."  A GAF score of 35 was assigned.  

A November 2007 VA treatment record showed that the Veteran had significant symptoms of depression and was completely and permanently incapacitated and unable to work.  Along with depression, his chronic pain significantly impaired his social functioning.  Recurrent moderate major depressive disorder was noted and a GAF score of 35 was assigned.  

A December 2007 letter from the Veteran's VA psychiatrist noted that in November 2007 the Veteran presented with depression secondary to chronic pain, sleep disturbance, decreased interest in activities, feelings of hopelessness, poor appetite, poor energy, and poor concentration.  His activities were limited due to his physical pain.  Recurrent moderate major depressive disorder was noted and a GAF score of 35 was assigned.  

Most recently on VA examination in April 2012, the Veteran reported that he had good relationships with his daughters and his second ex-wife.  He was estranged from one brother but got along with his younger brother.  He had few friends as he did not get close to people or trust anyone.  He did not have hobbies, he watched TV, and slept a lot.  He had two dogs with whom he enjoyed going outside and playing.  Although he loved to fish, he did not go as he did not have anyone to go with.  The Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss (i.e. forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner indicated that the severity of Veteran's disability was moderate; he socially isolated himself from family, had no friends, had limited pleasurable activities which may have been due to his medical issues, had decreased energy and fatigue and sleep problems due to his back.  His social and occupational functioning was also in the moderate range due to low energy/motivation and sleep problems that could affect his work performance.    The Veteran also had irritability with other people that would have a moderate impact on his interpersonal relationships.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted depressive disorder, not otherwise specified and assigned a GAF score of 51.

VA treatment records dated throughout the appeal period consistently showed that the Veteran's mood was dysthymic, affect ranged from appropriate and reactive to  constricted, and thoughts were linear and goal-directed.  He maintained fair or appropriate eye contact, there was no evidence of a thought disorder, psychosis, or suicidal/homicidal ideation.  Insight was fair, judgment was intact, and orientation was intact.  He was also noted to have good hygiene and neatly dressed.  Additionally, the follow GAF scores were assigned:  42 (August 2005, October 2005, December 2005, June 2006, and July 2006), and 45 (April 2006, August 2006 November 2007, April 2008, and July 2008).  

Based on the evidence, the Board finds that the Veteran's depressive disorder should be rated as 50 percent disabling during the entire period on appeal.  His symptoms have varied widely during short spans of time.  For example, his private treatment records reflected severe symptoms (e.g. hallucinations, frequent panic attacks, major memory problems, and suicidal ideation); however VA treatment records and examination reports during the same time period showed milder symptoms and a higher level of functioning (i.e. logical and goal directed thought process, intact judgment and orientation, no suicidal or homicidal ideation, and mild memory issues).  While some of this symptoms met the criteria for a 50 percent or even 70 percent evaluation, his other symptoms do not even approximate a 30 percent evaluation.  Therefore, a 50 percent evaluation is most congruent with his overall symptoms.  
Furthermore, his GAF scores of 35, 42, 45, and 48 are within the purview of a 50 percent evaluation.  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.  

Additionally, a higher 70 percent evaluation is not warranted because he has not demonstrated obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  While he has had near-continuous depression and some thoughts of suicide, his symptoms do not cause "occupational and social impairment with deficiencies in most areas due to symptoms such as those enumerated in the regulation" for a 70 percent evaluation or symptoms of a similar severity.  See supra Vazquez-Claudio v. Shinseki  713 F.3d 112, 118 (Fed. Cir. 2013).  He had good relationships with some of his family members and there are no thought process problems.  

Moreover, the Veteran has not been shown to warrant a 100 percent evaluation for his PTSD.  While hallucinations were noted at times, there is no indication that they were persistent as they were transient at best.  Significantly, there is no evidence of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

It is noted that the Board considered all the psychiatric symptomatology in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In sum, the criteria for an evaluation of 50 percent for depressive disorder have been met for the entire appeal period.  See supra Hart.  

Other Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's various disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's occupational and social impairment is explicitly considered in the criteria for evaluating his psychiatric disability.  Also, the Veteran's symptoms, including depression, poor concentration, sleep impairment, and decreased energy are contemplated by the rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's depressive disorder.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Prior to April 9, 2012, a 50 percent evaluation, but not higher, for depressive disorder is allowed, subject to the regulations governing the award of monetary benefits.

Beginning April 9, 2012, an evaluation in excess of 50 percent for depressive disorder is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


